Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 7741640 to Seo et al. (Seo).
Regarding Claim 1, Seo teaches a display panel, wherein the display panel comprises 
a substrate 50, a thin film transistor layer 51-58, and a light emitting structure OLED; 
the light emitting structure comprises: an anode 62 disposed on the thin film transistor layer and electrically connected to the thin film transistor layer; 
a light emitting material layer 64 disposed on the anode; and 
a cathode 65 covering the light emitting material layer; 
wherein the light emitting structure further comprises an anode reflective layer 61 disposed below the anode and electrically insulated from the anode by a reflective isolation layer (68, described as oxide which has reflective properties).

Regarding Claim 2, Seo teaches the display panel according to Claim 1, wherein material of the anode comprises a combination of one or more of indium tin oxide, aluminum-doped zinc oxide, and fluorine-doped tin oxide.

Regarding Claim 3, Seo teaches the display panel according to Claim 2, wherein material of the anode reflective layer comprises a combination of one or more of silver, copper, aluminum, gold, and iron.

Regarding Claim 6, Seo teaches the display panel according to Claim 3, wherein a surface of the anode reflective layer is a smooth mirror structure (Seo teaches throughout that it is a reflective layer, and reflective layers should be mirror smooth).

Regarding Claim 7, Seo teaches the display panel according to Claim 1, wherein the light emitting structure further comprises a pixel defining layer 63 covering the thin film transistor layer and having an opening exposing the anode, and the light emitting material layer is disposed in the opening.

Regarding Claim 8, Seo teaches the display panel according to Claim 7, 
wherein the reflective isolation layer is disposed between the pixel defining layer and the thin film transistor layer (a portion of the reflective layer 61 extends out from under the light emitting layer 64 and is between the bank 63 and TFT layers 51-58; 
wherein the anode reflective layer is disposed corresponding to the light emitting material layer, and an area of the anode reflective layer is greater than an area of the light emitting material layer (see Fig. 3C, 61 is wider than 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of U.S. Pat. Pub. No. 20170325314 to Uchida et al. (Uchida).
Regarding Claim 4, Seo teaches the display panel according to Claim 3, but does not explicitly teach that the material of the anode reflective layer is silver.
However, in analogous art, Uchida teaches in [0059] teaches that aluminum and silver are interchangeable as a reflective layer in an OLED (see MPEP 2144.06(II)).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seo.
Regarding Claim 5, Seo teaches the display panel according to Claim 4, but does not explicitly teach that a minimum distance between the anode reflective layer and the light emitting material layer is less than or equal to 5 times a thickness of the anode reflective layer.
However, Seo teaches that the reflective layer 61 may be 2000 A, and that the anode 62 may be 50 A. Seo is silent as to the thickness of the insulating layer 68, but the person of ordinary skill having the benefit of Seo and specifically the embodiment of Fig. 3C would understand that the insulating layer is not more than 9550 A thick, since the layer is shown more thin than the reflective layer beneath it.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of U.S. Pat. Pub. No. US 20200176541 to Xu et al. (Xu).
Regarding Claim 9, Seo teaches the display panel according to Claim 8, but does not explicitly teach that a projection of the anode reflective layer on a light emitting surface of the display panel completely covers a projection of the light emitting material layer on the light emitting surface of the display panel.
However, in analogous art, Xu teaches in Fig. 5 at least a reflective layer 4 that completely encompasses a light emitting layer 22 in projection. It would have been obvious to the person of ordinary skill at the time of filing to reflect all stray downward light emitted from the layer, as taught by Xu throughout.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of U.S. Pat. Pub. No. US 20050057460 to Lee et al. (Lee).
Regarding Claim 10, Seo teaches the display panel according to Claim 1, but does not explicitly teach that a minimum distance between the anode reflective layer and the anode is greater than or equal to 2.5 times a thickness of the anode reflective layer.
However, in analogous art, Lee teaches in Fig. 2B at least that a reflective layer 261 may be 1000A and an insulation layer 262 may be 1u. There would be a distance of 9,000A, greater than 2.5 the thickness of the reflective layer 262 between the reflective layer 262 and anode 263.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lee since combining prior art elements according to known methods to yield predictable results is within the purview of the person of ordinary skill in the art (MPEP 2143(I)(A)).  Here, the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812